J-S87042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MCS PARTNERS                                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

IBRAHIM HAMDIN

                            Appellant                  No. 688 MDA 2016


                  Appeal from the Order Entered April 14, 2016
                In the Court of Common Pleas of Dauphin County
                    Civil Division at No(s): 2013-CV-4187-NT


BEFORE: LAZARUS, J., SOLANO, J., and PLATT, J.*

JUDGMENT ORDER BY LAZARUS, J.:                             FILED MAY 12, 2017

        Ibrahim Hamdin appeals from the order, entered in the Court of

Common Pleas of Dauphin County, denying his “Petition to Strike Off

Judgment.” We affirm.

         The trial court set forth the relevant procedural history of this matter

as follows:

        The [j]udgment [at issue in this matter] was originally entered
        by confession in Philadelphia County on June 11, 2008. The
        Philadelphia County [j]udgment was based on a lease document.
        Two failed attempts were made to open the Philadelphia County
        judgment: one by Sarah Reibenbach, and one by [appellant]
        Ibrahim Hamdin. The Philadelphia County judgment was in the
        amount of $4,133,225.

        On August 29, 2009, [MCS Partners] accepted an $850,000
        settlement from codefendants Haim[ and] Sarah Reibenbach to
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S87042-16


      settle the matter at the Philadelphia [d]ocket. The underlying
      judgment as it affects Reibenbach was thereafter vacated. The
      judgment against [] Hamdin was transferred to the Dauphin
      County Court of Common Pleas on June 16, 2008[.] Hamdin
      never sought to strike or open the [j]udgment at that docket.
      The Dauphin County transferred [j]udgment was later made the
      subject of a writ of revival on May 14, 2013, followed by a
      judgment of revival by default on December 2, 2014[.]

      [Appellant] Hamdin sought to strike and/or open the transferred
      and revived judgment [] by [p]etition filed on November 16,
      2015. [MCS Partners] filed a response, and oral argument was
      heard on February 17, 2016. Following oral argument, we
      entered an [o]rder on April 14, 2016 denying [Hamdin’s]
      [p]etition to [s]trike. [Hamdin] has appealed this [o]rder.

Trial Court Opinion, 6/16/16, at 1-2.

      On appeal, Hamdin raises several claims for our consideration.

However, because the trial court lacked jurisdiction to consider Hamdin’s

petition, we need not reach the merits of those issues.

      “It has been held time and again that the court of the county to which

the judgment is transferred has no power over it except for purposes of

execution, and cannot inquire into its merits. That can be done only by the

court in which it was originally obtained.”   Selden v. Jackson, 169 A.2d
301, 301–02 (Pa. 1961) (citations omitted). As our Supreme Court noted in

King v. Nimick, 34 Pa. 297 (1859):

      The primary judgment is still the principal one, and the court
      where that is, can alone take any action operating on the
      judgment itself, in any other way than by satisfaction, in the
      proper sense of the term. The court having the certified and
      secondary judgment, cannot inquire into its merits at all. . . .
      Among equal courts, that which has the primary control of a
      question has the absolute control, and it alone, or its superiors,
      can correct its errors.


                                    -2-
J-S87042-16



Id. at 298.

      In light of the foregoing, the trial court properly denied Hamdin’s

petition to strike.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                                  -3-